  Case 2:20-cr-00055-MLCF-KWR Document 61-1 Filed 09/08/20 Page 1 of 2




           PROSECUTION GUIDELINES

                            FOR THE

   WESTERN DISTRICT OF LOUISIANA

                             June 2018




                  LIMITED OFFICIAL USE

This document is the exclusive property of the United States Attorney's
Office for the Western District of Louisiana. It is for guidance purposes
only and is not intended to create any rights or entitlements on behalf of
any agency, organization or person. Final decisions regarding
prosecutions reside with the United States Attorney or designee.

                                                                GOVERNMENT
                                                                  EXHIBIT

                                                                    1
  Case 2:20-cr-00055-MLCF-KWR Document 61-1 Filed 09/08/20 Page 2 of 2




INTERNAL REVENUE:

      (1) Tax cases authorized by the Tax Division must be prosecuted
as authorized.
      (2) Tax charges initiated by this office must be approved in
advance by the Tax Division. The Tax Division has delegated to the U.S.
Attorney's Office the authority to: (a) open tax related grand jury
investigations in all Stolen Identity Refund Fraud (SIRF) matters; (b)
federally charge by criminal complaint a person engaged in a SIRF crime;
and (3) seek and obtain a seizure warrant for forfeiture of criminally
derived proceeds arising from SIRF crimes.
     (3)   No tax case can be declined without Tax Division approval.
      (4) If this office declines to prosecute a case authorized by the Tax
Division, the Division may opt to take over the prosecution. In such an
event, the declination from our office must be approved by the U.S.
Attorney.
     (5) Grand Jury and OCDETF tax cases are evaluated on a case-
by-case basis.




                                    37
